Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 1 of 20 PageID #:662

                         Chadwick Prodromos, M.D.
                      Michael Coleman v. Ghaliah Obaisi



             IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS
                       EASTERN DIVISION

   MICHAEL COLEMAN,                        )
                                           )
                     Plaintiff,            )
                                           )
         vs.                               ) No. 1:16-CV-4917
                                           )
   GHALIAH OBAISI, Executor of             )
   the Estate of SALEH OBAISI,             )
   M.D.,                                   )
                                           )
                     Defendant.            )

               The deposition of CHADWICK C. PRODROMOS,
  M.D., taken in the above-entitled cause, before
  Angela M. Ingham, a Notary Public within and for
  the County of Cook and State of Illinois, and a
  Certified Shorthand Reporter of said state, at
  1714 Milwaukee Avenue, Glenview, Illinois, on
  December 20, 2018, at the hour of 1:32 p.m.




                                   2

                                                                        312.345.1500
                                                                        847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 2 of 20 PageID #:662

                                    Chadwick Prodromos, M.D.
                                 Michael Coleman v. Ghaliah Obaisi
                                                Page 2                                                    Page 4
 1        APPEARANCES:                                    1                (Witness duly sworn.)
 2                 MR. DANIEL R. FORMELLER
                   MS. KATHERINE LETCHER                  2             CHADWICK C. PRODROMOS, M.D.,
 3                 TRESSLER, LLP                          3   called as a witness herein, having been first duly
                   233 South Wacker Drive
 4                 22nd Floor                             4   sworn, was examined and testified as follows:
                   Chicago, Illinois 60606                5                  EXAMINATION
 5                 312.627.4000
                   dformeller@tresslerllp.com
                                                          6   BY MR. FORMELLER:
 6                                                        7       Q. Sir, would you state your full name,
                         On behalf of the Plaintiff;      8   please.
 7
                    MR. JAMES. F. MARUNA                  9       A. Chadwick C. Prodromos, M.D.
 8                  CASSIDAY SCHADE LLP                  10       Q. And, Dr. Prodromos, this deposition today
                    222 West Adams Street
 9                  Suite 2900
                                                         11   is being taken pursuant to notice in a case
                    Chicago, Illinois 60606              12   involving the plaintiff, our client, a Mr. Michael
10                  312.739.3213                         13   Coleman.
                    jmaruna@cassiday.com
11                                                       14          It's my understanding that you have
                         On behalf of the Defendant.     15   prepared a report of consultation; and with that
12
13
                                                         16   report, you have included your curriculum vitae, is
14                                                       17   that correct?
15                                                       18       A. The former, yes; the latter also, yes.
16
17                                                       19       Q. I'm going to have marked as Exhibit 1 --
18                                                       20   it's actually already marked as Exhibit 1. Doctor,
19
20                                                       21   I'm going to hand you the curriculum vitae. Can
21                                                       22   you tell me by looking at this curriculum vitae if
22
23
                                                         23   this is the most up-to-date, complete, and accurate
24                                                       24   curriculum vitae that you have?

                                                Page 3                                                    Page 5
1                         I N D E X                       1      A. Well, it's close. I did a presentation at
2    EXAMINATION                                  PAGE    2   an international meeting a couple months ago that's
3    BY MR. FORMELLER                               4
     BY MR. MARUNA                                 38
                                                          3   not on here. That's about it, except for that.
4
                                                          4      Q. But certainly the information on the first
5                      E X H I B I T S                    5   page of the curriculum vitae --
6    NO.      DESCRIPTION                         PAGE    6      A. Yes.
7    Deposition Exhibit Number                            7      Q. -- is accurate, is that correct?
8     1   .......................................   4     8      A. Yes.
      2   .......................................   5     9      Q. And you may have this already in front of
9     3   .......................................   6    10   you, Doctor, but I'm going to mark as Exhibit 2 a
      4   .......................................   6
                                                         11   copy of your report of consultation.
10
11
                                                         12      A. Okay.
12
                                                         13               (Whereupon, Prodromos Deposition
13                                                       14               Exhibit No. 2 was marked for
14                                                       15               identification.)
15                                                       16   BY MR. FORMELLER:
16                                                       17      Q. Doctor, this report of consultation that
17                                                       18   you have prepared is dated the 19th of October,
18                                                       19   2018, and it so indicates that on the last page,
19
20
                                                         20   Page 13 of the report.
21
                                                         21         Have you done any further work in
22                                                       22   consultation concerning Mr. Coleman's medical
23                                                       23   treatment or his current condition following that
24                                                       24   date in October?


                                                                                     2 (Pages 2 to 5)
                                                                                                  312.345.1500
                                                                                                  847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 3 of 20 PageID #:662

                                     Chadwick Prodromos, M.D.
                                  Michael Coleman v. Ghaliah Obaisi
                                                 Page 6                                                      Page 8
 1        A. I reviewed my report yesterday. That's           1   you if it was four, seven, or eight but something
 2     about it.                                              2   like that.
 3        Q. But you have not looked at any additional        3      Q. Prior to your engagement in this case,
 4     records?                                               4   when is the last time that you were engaged as an
 5        A. No.                                              5   expert witness on behalf of any party?
 6        Q. All right. On the page that's numbered 2         6      A. Where I gave a deposition?
 7     but actually the first page of text of your report,    7      Q. Yes.
 8     Doctor, the report begins with materials reviewed,     8      A. So I'm not sure I can tell you exactly but
 9     and there are five items listed there. Are those       9   2018 once, maybe twice.
10     the only items that you have reviewed in preparing    10      Q. And when you have been engaged as an
11     this report of consultation?                          11   expert and given a deposition in those ten or so
12        A. Yes.                                            12   times, have you ever served as an expert witness
13        Q. I want to clarify if I can, Doctor, there       13   for the plaintiff in any of those cases?
14     have actually been two depositions of Michael         14      A. As an expert?
15     Coleman taken, so let's mark this.                    15      Q. Yes.
16                  (Whereupon, Prodromos Deposition         16      A. So the few that come to mind now have been
17                  Exhibit Nos. 3 and 4 were marked         17   defense, but I couldn't tell you for sure.
18                  for identification.)                     18      Q. And of the times that you have been
19     BY MR. FORMELLER:                                     19   engaged as an expert where you have given your
20        Q. I don't intend this to be a memory test,        20   deposition, have any of those engagements been on
21     but would you look at these two exhibits and see if   21   behalf of Wexford Medical?
22     that might refresh your recollection as to which      22      A. So Wexford Medical is the company -- just
23     deposition you looked at?                             23   to be clear, is my deposition today on behalf of
24        MR. MARUNA: Can I see a copy?                      24   Wexford Medical?

                                                 Page 7                                                      Page 9
 1        MR. FORMELLER: Sorry.                               1      Q. Yes.
 2        MR. MARUNA: No worries.                             2      A. So I think maybe once.
 3        THE WITNESS: You asked me to look at one            3      Q. So you're aware that -- or maybe you
 4     versus the other?                                      4   aren't but that Dr. Obaisi, who is now deceased,
 5     BY MR. FORMELLER:                                      5   was the medical director at the Stateville
 6        Q. Yes.                                             6   Correctional Institution, correct?
 7        A. I would not know from that.                      7      A. Yes.
 8        Q. How often, Doctor, have you served as a          8      Q. And that he was employed there through a
 9     testifying expert in cases?                            9   contract but employed by Wexford Medical. You're
10        A. By "testifying," you mean giving a              10   aware of that?
11     deposition or testifying in court?                    11      A. Yes.
12        Q. Both.                                           12      Q. I'm going to state as a fact that we can
13        A. So in court as an expert, I think -- I'm        13   just use for the purposes of this deposition that
14     not sure, maybe once, maybe zero. I've been to        14   Dr. Obaisi began his tenure at Stateville
15     court a couple of times. One was as a treater, and    15   Correctional system in the latter half of 2012, and
16     I don't remember the second. It was a long time       16   he retained that position until he died, passed
17     ago.                                                  17   away, not all that many months ago.
18        Q. And how many times have you offered your        18      MR. MARUNA: December 2017.
19     deposition in litigation?                             19   BY MR. FORMELLER:
20        MR. MARUNA: As an expert or as a treater?          20      Q. Right. So in reviewing the medical
21        MR. FORMELLER: Thank you.                          21   records that you have listed here in your report,
22     BY MR. FORMELLER:                                     22   you have listed three sets essentially of medical
23        Q. As an expert.                                   23   records, the Illinois Department of Corrections
24        A. In total, less than ten. I couldn't tell        24   medical records and followed by these Bates stamps,


                                                                                        3 (Pages 6 to 9)
                                                                                                     312.345.1500
                                                                                                     847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 4 of 20 PageID #:662

                                      Chadwick Prodromos, M.D.
                                   Michael Coleman v. Ghaliah Obaisi
                                                 Page 10                                                    Page 12
 1     the University of Illinois at Chicago Medical          1   I'm just going to go through some names to
 2     Center records, and the Presence St. Joseph medical    2   determine whether or not you've spoken to any of
 3     records. Do you see that?                              3   these people.
 4        A. I do.                                            4         Have you ever spoken to Dr. Obaisi?
 5        Q. Okay. Are you aware that Mr. Coleman has         5       A. No. I've spoken to nobody. I've spoken
 6     continued to receive medical treatment during the      6   to none of those people, I can tell you
 7     time, I believe, you were preparing this report and    7   definitively.
 8     afterwards at the University of Illinois Medical       8       Q. Have you spoken to any of the physical
 9     Center?                                                9   therapists he --
10        A. So I don't -- the only way I would be           10       A. No. I've spoken to one, maybe more
11     aware of that, I suppose, is if counsel for Wexford   11   attorneys for the firm that retained me, and that's
12     told me that, right, and I don't -- honestly I'm      12   it.
13     not sure.                                             13       Q. In addition to the report of consultation
14        Q. The point of my question is to determine        14   that you have prepared and that we've marked as an
15     whether or not you've seen those records.             15   exhibit, have you prepared any other materials in
16        A. Well, the only records I've seen are the        16   relation to your engagement in this case?
17     ones that are listed here.                            17       A. No.
18        Q. In preparing for your deposition here           18       Q. If we could look at your opinions, Doctor,
19     today, you mentioned earlier that you had reviewed    19   one of the words that you use in the first four
20     your report of consultation. Did you review           20   opinions is timing.
21     anything else specifically in preparation for this    21       A. Is what?
22     deposition today?                                     22       Q. Timing, do you see that?
23        A. No.                                             23       A. Yes.
24        Q. At the end of your report of consultation,      24       Q. Timing and nature?

                                                 Page 11                                                    Page 13
 1     Doctor, on the last two pages you state a summary      1      A. Yes, yes.
 2     of your opinions.                                      2      Q. To what extent is the timing of treatment
 3        A. Right.                                           3   an important consideration for alleviating a
 4        MR. MARUNA: So you're looking at Pages 12 and       4   patient's symptoms?
 5     13?                                                    5      MR. MARUNA: Objection, form of the question,
 6        MR. FORMELLER: I am.                                6   vague. Do you want to keep that general, or can
 7        THE WITNESS: Give me two minutes.                   7   you narrow it down?
 8        MR. MARUNA: For the record, the doctor was          8   BY MR. FORMELLER:
 9     just advised that he needed to go tend to a            9      Q. Well, let's just read No. 1. Your first
10     patient, taking a short break.                        10   opinion is that I am of the opinion that the timing
11                 (Short recess was taken.)                 11   and nature of the treatment provided by Dr. Obaisi
12     BY MR. FORMELLER:                                     12   to plaintiff's degenerative right knee condition
13        Q. On Pages 12 and 13 of your report, Doctor,      13   was reasonable, compassionate, and well within the
14     you have a summary of opinions, and they appear in    14   community standard of care. Have I read that
15     seven numbered paragraphs. Do you have any            15   correctly?
16     opinions other than those that are stated on those    16      A. Yes.
17     two pages?                                            17      Q. Why did you include timing in your
18        A. No.                                             18   opinion?
19        Q. Have you been asked to prepare any              19      A. Because it was my understanding from
20     opinions other than those on those two pages?         20   talking to the counsel that retained me that part
21        A. No.                                             21   of the issue in this case was the treatment had
22        Q. During your review of the medical records,      22   been delayed causing the patient to endure, you
23     you have noted that Mr. Coleman has been seen by a    23   know, unnecessary, prolonged suffering so -- which
24     number of healthcare practitioners and doctors, and   24   seemed to me to not be the case so I was trying to


                                                                                     4 (Pages 10 to 13)
                                                                                                     312.345.1500
                                                                                                     847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 5 of 20 PageID #:662

                                      Chadwick Prodromos, M.D.
                                   Michael Coleman v. Ghaliah Obaisi
                                                Page 14                                                    Page 16
 1     point out that not only did I think that he got        1     Q. Yes.
 2     what he needed but that he got what he needed          2     A. Or outside the prison?
 3     without undue delay.                                   3     Q. Either one. Let's do at the prison first,
 4        Q. Is undue delay a definable term in your          4   Doctor, thank you.
 5     practice?                                              5     A. Never at a prison.
 6        A. Well, within the standard of care, I             6     Q. And have you seen incarcerated individuals
 7     think. I mean, it's not numerically definable.         7   outside of the walls of the prison to provide
 8        Q. When you were reviewing the medical              8   medical care?
 9     records that are listed in your report of              9     A. I did surgery on one such twenty some
10     consultation, were you being aware and conscious of   10   years ago. I just kind of remember. There may
11     the sequence of events in terms of timing?            11   have been another, certainly not many.
12        A. Yes.                                            12     Q. When you were preparing your report, did
13        Q. Are you aware that there were instances in      13   you prepare a separate chronology of treatment for
14     the records where medical treatment or physical       14   Mr. Coleman?
15     therapy was delayed because of decisions made at      15     A. No --
16     the correctional institution?                         16     MR. MARUNA: I'm going to object to the form of
17        MR. MARUNA: Objection, foundation. Doctor,         17   the question, vague. Are you talking a formal
18     over the objection.                                   18   report, or are you talking like a doctor's
19        THE WITNESS: So I was aware of the chronology.     19   handwritten notes?
20     I can't tell you with certainty that I was always     20   BY MR. FORMELLER:
21     aware of the reasons for the chronology.              21     Q. Let's do handwritten notes. Did you
22     BY MR. FORMELLER:                                     22   prepare a chronology of treatment of Mr. Coleman
23        Q. And in the first four paragraphs of your        23   while you were reviewing his medical records?
24     opinions, Doctor, each of them addresses a            24     A. I didn't -- I took notes. I didn't

                                                Page 15                                                    Page 17
 1     different physical issue. The first one is the         1   prepare something whose purpose and orientation was
 2     right knee. The second one is the right hip. The       2   specifically chronologic.
 3     third one is the lower back, and then the fourth       3      Q. There's also this issue in the medical
 4     one sort of combines all those; but you use the        4   records and you offer an opinion on it in your
 5     word timing and nature in each of those opinions,      5   opinion No. 7 and that's this issue of the use of
 6     is that correct?                                       6   crutches.
 7        A. Yes.                                             7         At one time Mr. Coleman was prescribed the
 8        Q. And when you're using the word in those          8   use of crutches following knee surgery and
 9     opinions compassionate, what is it that you're         9   treatment for that knee. Do you recall that in the
10     trying to communicate?                                10   medical records?
11        A. It seemed to me that the tenor of the           11      A. Yes.
12     complaint was that the providers or the system or     12      Q. And then at some point later in time, that
13     both were callous somewhat, and I wish to convey      13   crutch or those crutches were, to use a layman's
14     that they seemed to me to be appropriately            14   term, taken away. Do you recall that?
15     attentive, and it's an obligation of providers to     15      A. Yes.
16     be compassionate when they're taking care of          16      Q. So your opinion which is numbered 7 here
17     patients, and it appeared to me that they cared       17   is that the absence of the crutches was not the
18     about his complaints and were not callous and were    18   cause of Mr. Coleman's fall in 2014, is that
19     not ignoring them, and I thought compassionate        19   correct?
20     summed that up.                                       20      A. Right.
21        Q. Have you ever yourself provided medical         21      Q. You used the word "purported." Is that
22     care to an incarcerated individual at the             22   because you're not sure that that fall actually
23     Department of Corrections?                            23   took place?
24        A. At the prison?                                  24      A. I'm sure that something happened. As to


                                                                                    5 (Pages 14 to 17)
                                                                                                    312.345.1500
                                                                                                    847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 6 of 20 PageID #:662

                                     Chadwick Prodromos, M.D.
                                  Michael Coleman v. Ghaliah Obaisi
                                                Page 18                                                    Page 20
 1     how much of a fall it was, it wasn't clear to me       1      A. Forgive me, but just to be clear he had a
 2     that it was clear from the record.                     2   meniscectomy.
 3        Q. Throughout your review of the medical            3      Q. Yes, he did.
 4     records and the symptomology or complaints or          4      A. As opposed to meniscal repair. They're
 5     history that is given by Mr. Coleman, did you have     5   often used interchangeably, but they're different,
 6     any sense at all or do you have an opinion that any    6   so I just wanted to be clear.
 7     of those symptoms or complaints are fabricated?        7          So, again, the exam is tailored to the
 8        A. I would not be in a position to opine that       8   patient. So a patient that came in and looked
 9     anything was fabricated on Mr. Coleman's part.         9   great and had no complaints and such, it would be
10        Q. Did your review of the medical records          10   different than someone who came in and had a fever
11     that you have listed here include your review of      11   of 103, you know, and such.
12     the actual X-ray and MRI images?                      12      Q. What about a patient that was complaining
13        A. No.                                             13   of persistent pain in their knee postsurgery?
14        Q. So you were relying upon the reports of         14      A. So I can tell you -- so you want to get
15     the doctors or healthcare practitioners that took     15   some flavor of what would be done in the exam for
16     those images and then reported upon them, is that     16   such a patient? Is that your question?
17     correct?                                              17      Q. Yes.
18        A. That's correct.                                 18      A. So there's observation, looking at the
19        Q. And you have never spoken with Mr. Coleman      19   affected knee; and if the patient complained of
20     either, is that correct?                              20   pain, there would be palpation. There would be
21        A. Yes, that's correct.                            21   some measure of range of motion. There would be
22        Q. Now, Doctor, taking away from this case         22   some observation at least in my hands of ambulatory
23     just for a moment, in your practice as an             23   capacity.
24     orthopedic surgeon when you're seeing a patient for   24      Q. In your review of Mr. Coleman's medical

                                                Page 19                                                    Page 21
 1     the very first time, what is the typical procedure     1   records, is it your opinion that all of the
 2     or protocol you would use in your first contact        2   treatment that was prescribed to him was
 3     with that patient?                                     3   appropriate and met the standard of care in the
 4        A. Take a history, perform a physical exam,         4   community?
 5     in some cases take and view X-rays.                    5      A. Yes.
 6        Q. And what in your opinion as an orthopedic        6      Q. In your review of those medical records,
 7     surgeon is the value of the history given by the       7   is there anything that you would have prescribed
 8     patient?                                               8   differently for medical treatment for Mr. Coleman
 9        A. Substantial.                                     9   that the attending physicians who were taking care
10        Q. And let's talk about a knee examination of      10   of him did not do?
11     either extremity. If a patient -- this is             11      A. I don't know that I can answer that
12     hypothetical, Doctor. If a patient presented          12   exactly. I thought that their care was reasonable.
13     themselves with complaints of pain in their knee,     13   Different providers provide differences in care,
14     what would be your typical physical examination       14   you know, in minor ways and less minor ways based
15     that you would administer?                            15   on custom and practice and such.
16        A. There are many things that I could do, and      16      Q. Again, in your review of the medical
17     it would depend upon the patient. So the exam to      17   records, periodically Mr. Coleman was prescribed
18     some extent -- the exam to some extent is tailored    18   physical therapy. Do you recall that in the
19     to the history, to the age, to the gender, to the     19   medical records?
20     habitus, and such.                                    20      A. Yes.
21        Q. Is there a particular examination or            21      Q. What generally is the purpose of physical
22     physical protocol that you would do seeing a          22   therapy for a patient presenting the types of
23     patient post-arthroscopic surgery for meniscus        23   symptoms that Mr. Coleman was presenting?
24     repair?                                               24      A. Actually there's some variability.


                                                                                    6 (Pages 18 to 21)
                                                                                                     312.345.1500
                                                                                                     847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 7 of 20 PageID #:662

                                     Chadwick Prodromos, M.D.
                                  Michael Coleman v. Ghaliah Obaisi
                                               Page 22                                                     Page 24
 1     Physical therapy can provide strengthening and        1   BY MR. FORMELLER:
 2     stretching for range of motion. There can be          2      Q. And then you go on to say on Page 6, which
 3     modalities such as ultrasound and muscle              3   counsel referred to, thus it is generally much
 4     stimulation for mitigation of symptoms.               4   safer to go up and down stairs without crutches and
 5            There can be gait training. There can be       5   holding onto the rail for support, do you see that?
 6     instruction in activities of daily living.            6      A. Yes.
 7     Sometimes there can be other techniques that a        7      Q. And that's your opinion, is that correct?
 8     therapist will use, and they have deep tissue         8      A. Yes.
 9     massage, that kind of thing.                          9      Q. I would like to go back and ask you a few
10        Q. So, Doctor, in November of 2014 -- and         10   more questions about physical therapy and the use
11     this is in relation to your opinion numbered 7. In   11   of physical therapy for rehabilitative purposes
12     November of 2014, Mr. Coleman was brought to the     12   here.
13     medical facility at the correctional institution     13         Can there be a detrimental effect,
14     stating that he was coming down the stairs when he   14   hypothetical again -- let me strike that and start
15     fell and that he was in acute distress at that       15   over again.
16     time. Do you recall that?                            16         Hypothetically, Doctor, if a patient
17        MR. MARUNA: Objection, foundation, isn't what     17   presents themselves in need of physical therapy and
18     the record says. Over the objection.                 18   in your opinion it's warranted but there's a delay
19        THE WITNESS: I don't know that I caught every     19   in the administration of that physical therapy, can
20     word of what you just said, but I know that there    20   that delay have a detrimental effect on the
21     was some kind of a fall.                             21   patient's recovery and the prolonging of that
22        MR. MARUNA: Do you want to show the record?       22   patient's pain?
23        MR. FORMELLER: I'm sorry?                         23      MR. MARUNA: Objection, form of the question,
24        MR. MARUNA: I've got the record if you want to    24   incomplete hypothetical. Over the objections,

                                               Page 23                                                     Page 25
 1     show it to the doctor if you're going to ask about    1   Doctor, you can answer.
 2     it.                                                   2      THE WITNESS: Yes, with all due respect,
 3         MR. FORMELLER: I'm reading a summary of it.       3   counselor, that's -- it's such a broadly worded
 4         MR. MARUNA: Sure.                                 4   hypothetical that I suppose one could certainly
 5         MR. FORMELLER: But I'm perfectly willing for      5   hypothesize some kind of a situation where that
 6     him to look at it if he needs it.                     6   would be true, but that's a tough question to
 7     BY MR. FORMELLER:                                     7   answer.
 8         Q. Do you know the circumstances under which      8   BY MR. FORMELLER:
 9     that fall took place?                                 9      Q. So as an example, he was seen
10         A. Well, he was on stairs and his knee gave      10   orthopedically in August of 2015 and physical
11     way and he fell is my understanding.                 11   therapy was prescribed; but for a number of
12         Q. Do you know if he had a crutch or crutches    12   reasons, no physical therapy took place during the
13     or not at that time?                                 13   month of August or during the month of September.
14         A. I mean, I would have to look to recall,       14   Would a delay of that month and a half or so have a
15     which I can do. I think I have it in here            15   detrimental effect on a patient with Mr. Coleman's
16     someplace. Is this November?                         16   symptoms?
17         Q. November 10th of 2014.                        17      A. You know, his symptoms depend on his
18         A. Or maybe you can tell me.                     18   pathology and his prior treatment, so depends on
19         MR. MARUNA: Doctor, to speed this along, I       19   what you mean by "detrimental." Basically not
20     think it's on Page 6 where you talk about the        20   really. If you wanted to hypothesize a worst case
21     November appointment.                                21   for requested physical therapy being delayed, it
22         THE WITNESS: Right. So he was using crutches     22   could be, but would not necessarily be, that his
23     when he fell, I think.                               23   recovery of strength might be a little prolonged;
24                                                          24   but I can tell you that physical therapy is a


                                                                                   7 (Pages 22 to 25)
                                                                                                    312.345.1500
                                                                                                    847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 8 of 20 PageID #:662

                                      Chadwick Prodromos, M.D.
                                   Michael Coleman v. Ghaliah Obaisi
                                                 Page 26                                                   Page 28
 1     two-edged sword, and people can be made more sore      1   anything better than what you had to look at,
 2     and worse by physical therapy as well. So do I         2   Doctor. I'm looking at the notes of a Dr. Matthew
 3     think it was any significant obstacle to his           3   Marcus on May 4, 2016, where Dr. Marcus says the
 4     recovery that it was apparently delayed, no.           4   MRI shows a small gluteus medius tear of the right
 5         Q. And similarly, would it have had any            5   hip. In the right knee there's some cartilage wear
 6     impact on either the nature, extent, or duration of    6   but no meniscal injury.
 7     the pain he was complaining of?                        7         The note goes on to say we gave him
 8         A. So, again, in general, no. You know,            8   injections of the right knee and the right greater
 9     people are so different that -- so the physical        9   trochanter. We also told him to get X-rays of the
10     therapy actually tends to increase pain. Physical     10   hip, pelvis, and knee on his way out. Patient was
11     therapy is often kind of painful and in many such     11   given prescription for physical therapy and told to
12     cases, I think, is not useful to do at all because    12   follow up in one year.
13     it's such a two-edged sword.                          13         I'm reading directly from the doctor's
14            Now there are cases, where as I mentioned      14   notes, so I don't have anything more than that to
15     earlier, that a therapist will use -- for patients    15   ask you about; but do you have any knowledge or
16     in a lot of pain will used EGS muscle stimulation     16   understanding on what that physical therapy was
17     or ultrasound to kind of try to mitigate pain; but    17   that was prescribed?
18     the purpose of the therapy, the primary purpose of    18      A. In general. Do I have any direct
19     the therapy in a case like this, is not to mitigate   19   knowledge? No. I would have to see the
20     pain.                                                 20   prescription. And, as I said, often a provider
21         Q. So leaving the hypothetical and going back     21   will put evaluate and treat, and some providers are
22     to Mr. Coleman, it is true, is it not, Doctor, that   22   very specific. Without seeing what was prescribed,
23     physical therapy was prescribed by orthopedists,      23   I wouldn't be able to opine.
24     orthopedic surgeons for Mr. Coleman?                  24      Q. Are you aware, Doctor, that in 2017 the

                                                 Page 27                                                   Page 29
 1        A. I don't recall exactly but probably if you       1   same doctor, Dr. Matthew Marcus, referred
 2     say so.                                                2   Mr. Coleman for nonoperative pain management?
 3        Q. And do you know what the nature and extent       3      A. You know, I'll take your word for it. I
 4     of that physical therapy is because obviously there    4   don't remember every passage from the medical
 5     are many different types?                              5   record.
 6        A. You know, I don't. Sometimes people just         6      MR. MARUNA: It's on Page 9 of the report, I
 7     say evaluate and treat. Sometimes they're more         7   think.
 8     specific.                                              8      THE WITNESS: Is there still a question pending
 9        Q. And do you know what the purpose of that         9   about pain management, or was that a question?
10     physical therapy was for Mr. Coleman?                 10   BY MR. FORMELLER:
11        A. So, again, there's great variability among      11      Q. My question is, were you aware that
12     even orthopedic surgeons as to what they prescribe,   12   Dr. Marcus had referred Mr. Coleman for pain
13     when they prescribe it, whether they prescribe it     13   management in 2017?
14     at all. So -- and often is modified by the            14      A. Counselor said that it's on Page 9, is
15     therapist.                                            15   that right? I don't see it. Where is it on
16            You know, for example, if you're sent to       16   Page 9, please?
17     somebody -- the therapist will generally work on      17      Q. It's at the bottom of Page 9 and carried
18     increasing range of motion and increasing strength;   18   over to the very top of Page 10, Doctor. Because
19     and if a patient is having pain, sometimes the        19   I'm not trying very hard to confuse you at all, the
20     therapist on their own will provide muscle            20   sentence that you have at the top of Page 10 on the
21     stimulation or ultrasound or massage, something       21   course of nonoperative treatment, that's what that
22     like that, but it's fluid. It's fluid and it's        22   was. It was a referral for pain management.
23     variable.                                             23      A. Under discussion?
24        Q. So as an example -- and now I don't have        24      MR. MARUNA: Right at the top.


                                                                                    8 (Pages 26 to 29)
                                                                                                     312.345.1500
                                                                                                     847.551.3460
     Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 9 of 20 PageID #:662

                                     Chadwick Prodromos, M.D.
                                  Michael Coleman v. Ghaliah Obaisi
                                               Page 30                                                     Page 32
 1     BY MR. FORMELLER:                                      1   though.
 2        Q. Right at the very top where it says I            2      Q. All right. And, again, I don't have much
 3     concur with Dr. Marcus' recommended course of          3   to offer you to fill that out other than he was
 4     nonoperative treatment. The nonoperative treatment     4   referred to a Dr. Khalid Malik at the pain clinic
 5     was a referral for pain management.                    5   at the University of Illinois for treatment.
 6        A. I see.                                           6      A. Okay. So that's that kind of thing.
 7        Q. Which is the note that I read you before.        7      Q. Including and up to October of 2018. But
 8        A. Got it. So your question to me is, was I         8   I think you've already testified you've not seen
 9     aware that Dr. Marcus referred him for pain            9   those records.
10     management?                                           10      A. Correct.
11        Q. Correct.                                        11      Q. Okay. I'm skipping around here because
12        A. You know, again, I know that a lot of           12   I'm trying to be expeditious, Doctor; but on Page 9
13     people tried a lot of things to help him. I can't     13   of your report that you were just looking at but in
14     say that I remember that specific referral without    14   the middle of the page, I'm referring to the
15     looking at the record.                                15   September 28, 2016, paragraph. The last sentence
16        Q. Doctor, in your own practice, either a          16   of that paragraph says complying with the
17     pre- or postsurgical, have you in your own            17   recommended course of physical therapy would have
18     experience referred patients for pain management?     18   offered the potential for improvement of his
19        A. For a knee arthroscopy?                         19   condition.
20        Q. Yes.                                            20         Do you recall on what you're basing that
21        A. No. And if we're talking -- so to be            21   conclusion or opinion?
22     clear, and let me specify, referring for pain         22      A. Well, that's kind of a general statement
23     management circa current medicine typically means     23   that physical therapy is potentially efficacious so
24     referral to a pain clinic.                            24   it would -- if you have a -- you know, a patient

                                               Page 31                                                     Page 33
 1            Now you can be referred to physical             1   like him would have the potential to get better,
 2     therapy for pain management, although that's not       2   not to say they would, but physical therapy would
 3     the primary thing that they do; but, as I              3   certainly offer the potential for improvement.
 4     mentioned, sometimes there are things they can do      4      Q. You'll need to help me here. You use the
 5     that are symptom mitigating.                           5   acronym NSAID in several places in your report.
 6            But if you're referring somebody for --         6   What is that?
 7     generally if you're referring somebody for pain        7      A. So I should have written that out. That
 8     management, they're being referred for medications     8   stands for nonsteroidal anti-inflammatory drug.
 9     or injections either by a pain specialist, which       9      Q. You also state in your report -- I'm now
10     these days is often an anesthesiologist or a          10   on Page 12 of your report, Doctor, and I'm back to
11     physical medicine and rehabilitation doctor; or       11   the issue of crutches that in addition, I'm
12     possibly, I suppose, another doctor could try to do   12   reading, using crutches when they are not needed
13     that.                                                 13   also contributes to muscle atrophy which can worsen
14            So I don't think it's unreasonable to try      14   the knee and can also contribute to falling as
15     to do it; and, as I said, it seems to me they were    15   previously mentioned.
16     trying any way they could to help him or provide      16         Do you recall seeing anywhere in the
17     something that would help.                            17   medical records any evidence of muscle atrophy for
18            But in my practice, I don't -- there           18   Mr. Coleman?
19     are -- again, it's just so broad based. It depends    19      A. Again, I would have to look at the record.
20     what you mean by pain management. Often pain          20   There's -- you know, there's always -- almost
21     management, again, is injections, epidurals,          21   always some but the presence or absence of atrophy
22     narcotics, drugs like that. So that's something       22   in his case wouldn't really have bearing on that
23     that I do virtually never, if not absolutely never.   23   sentence that you just read.
24     I don't know for sure that that's what they meant,    24      Q. I'm going to change the language of one of


                                                                                    9 (Pages 30 to 33)
                                                                                                    312.345.1500
                                                                                                    847.551.3460
 Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 10 of 20 PageID #:662

                                   Chadwick Prodromos, M.D.
                                Michael Coleman v. Ghaliah Obaisi
                                              Page 34                                                    Page 36
 1   your opinions. Is it your opinion, Doctor, that        1   BY MR. FORMELLER:
 2   any delays in treatment that Mr. Coleman would have    2      Q. Because the medical records that we have
 3   experienced would not have a detrimental effect on     3   from the University of Illinois continue to state
 4   his present condition?                                 4   that Mr. Coleman is experiencing right knee pain.
 5      A. What do you mean by "present condition"?         5      A. Okay. So if by status you mean pain, is
 6      Q. The condition he presents himself with           6   that --
 7   here today in 2018.                                    7      Q. Yes.
 8      MR. MARUNA: Can you define what that is?            8      A. Okay. So you're saying could a delay in
 9   BY MR. FORMELLER:                                      9   treatment, perhaps the physical therapy, have
10      Q. Sure. Let's start with the knee, the            10   resulted in him having increased pain currently?
11   right knee.                                           11      Q. Yes.
12      A. So if treatment was delayed, for example,       12      MR. MARUNA: Objection, form of the question,
13   the physical therapy?                                 13   calls for speculation.
14      Q. Correct.                                        14      MR. FORMELLER: The doctor phrased the
15      A. Would that have made him worse today than       15   question; I didn't.
16   he otherwise would have been?                         16      MR. MARUNA: Doctor, you can answer over the
17      Q. Yes, sir.                                       17   objections.
18      A. You know, in a general way, no, I don't         18      THE WITNESS: I'm trying to help you out.
19   think it would have. You know, you can maybe argue    19   Maybe I shouldn't do that.
20   around the edges. I don't know that doing a little    20   BY MR. FORMELLER:
21   more strengthening a little earlier might have        21      Q. No, that's quite all right.
22   given him a little more strength, although            22      A. You know, in general, no. I'm trying to
23   sometimes increased strength causes increased pain.   23   think of a circumstance in which physical therapy
24         So it's complicated. You see there are          24   being given on a delayed basis or not given at all

                                              Page 35                                                    Page 37
 1   multiple things that one is looking at. There's        1   would result in his knee hurting more today; and,
 2   pain. There's function. There are measurable           2   you know, in general it just wouldn't.
 3   parameters like strength in motion, and they don't     3       Q. The same inquiry or the same question as
 4   always trend together.                                 4   it relates to his complaints about his hip.
 5         In fact, I'm very leery of physical              5       A. Same answer, maybe more so.
 6   therapy. In fact, I often don't prescribe physical     6       Q. And then finally the last physical issue
 7   therapy at all for patients like this because          7   is his lower back and issues that he presents and
 8   physical therapy is often used to increase strength    8   complains about concerning his lower back.
 9   but often at the cost of increasing pain actually,     9       A. I think it's unlikely that any of those
10   you know? So when you're talking about a person's     10   conditions would be made worse by delayed therapy.
11   status, it has to be kind of, you know, defined       11   For low back there are things that can be done more
12   what parameter you're looking at.                     12   so than for the hip and the knee like ultrasound
13      Q. Would a physical examination currently of       13   that can make you feel better for a little bit.
14   Mr. Coleman add clarity to that opinion?              14       Q. So, Doctor, when you include in your
15      MR. MARUNA: Objection, foundation, calls for       15   answers the words generally, I think I understand
16   speculation.                                          16   what that means certainly in layman's terms, but
17      THE WITNESS: I actually kind of thought that I     17   does that also give us the connotation that that
18   didn't really offer an opinion so much as a           18   isn't always the case?
19   disclaimer as to why a model of the answer to the     19       A. Actually, you know, we're kind of trying
20   question maybe couldn't be given, you know, because   20   not to be absolute, right? So I really can't give
21   I was saying you would have to define -- your         21   an absolute answer that for every patient and any
22   question concerns his current status and what I       22   circumstance it wouldn't apply, and I was trying to
23   attempted to say was that the -- what one is          23   sit here and think if there's a reasonable
24   looking at with status has to be defined.             24   scenario, so that's why I tried to use the word


                                                                                10 (Pages 34 to 37)
                                                                                                   312.345.1500
                                                                                                   847.551.3460
 Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 11 of 20 PageID #:662

                                   Chadwick Prodromos, M.D.
                                Michael Coleman v. Ghaliah Obaisi
                                             Page 38                                                     Page 40
 1   "generally." It generally wouldn't matter. There      1   presented.
 2   might be some patient somewhere where it would in     2      A. Second sentence?
 3   some particular circumstance.                         3      Q. Yes, during this evaluation?
 4      Q. I may have asked you this, so I beg your        4      A. So I've read that sentence.
 5   forgiveness. You've not actually seen or treated      5      Q. Sure. You've already summarized it. What
 6   Mr. Coleman, have you?                                6   did Mr. Coleman do on September 28th regarding
 7      A. That is correct. Forgive me.                    7   physical therapy?
 8      Q. Sure.                                           8      A. He apparently -- it had, I guess, been
 9      MR. MARUNA: Doctor is going to check on a          9   scheduled for him and he didn't want to do it, or
10   patient. We'll go off for a second.                  10   he refused the treatment.
11              (Short recess was taken.)                 11      Q. So therapy was offered and the patient
12      MR. FORMELLER: I have concluded my                12   refused the physical therapy, correct?
13   examination.                                         13      A. Yes.
14                EXAMINATION                             14      Q. I want to jump to your opinions real
15   BY MR. MARUNA:                                       15   quick, and we'll get you out of here.
16      Q. Just a few followup here real quick,           16         Opinion 1, you're of the opinion that the
17   Doctor, and we'll get you out.                       17   timing and nature of the treatment provided by
18         Counsel asked you some questions earlier       18   Dr. Obaisi of the plaintiff's degenerative right
19   about some of the security procedures in the         19   knee condition was reasonable, compassionate, and
20   prison. You're not familiar with security            20   well within this community standard of care,
21   procedures at Stateville Correctional Center,        21   correct?
22   correct?                                             22      A. Yes.
23      A. No.                                            23      Q. Opinion 2, I am of the opinion that the
24      Q. You're okay with the timing of the             24   timing and nature of the treatment provided by

                                             Page 39                                                     Page 41
 1   treatment here from an orthopedic standpoint, is      1   Dr. Obaisi to the plaintiff's right hip condition
 2   that correct?                                         2   was reasonable, compassionate, and well within the
 3       A. Yes.                                           3   community standard of care, correct?
 4       Q. Your use of the word "purported" in            4      A. Yes.
 5   opinion No. 7, I just want to clarify your            5      Q. Opinion 3, I am of the opinion that the
 6   testimony there. Is that because the report of the    6   timing and nature of the treatment provided by
 7   fall was coming from a subjective portion of a        7   Dr. Obaisi of the plaintiff's degenerative lower
 8   patient note, and that's why you put the word         8   back condition was reasonable, compassionate, and
 9   "purported" in place?                                 9   well within the community standard of care,
10       A. So it's a juxtaposition, the use of the       10   correct?
11   word "fall," too. I just -- I mean, I have no        11      A. Yes.
12   reason to doubt the patient but it wasn't clear to   12      Q. 4, I am of the opinion that the timing of
13   me how much -- so a fall down the stairs meaning     13   Dr. Obaisi's referrals for orthopedic surgical
14   head over heels versus it gives way a little, I      14   evaluation for Mr. Coleman's right knee, right hip,
15   couldn't tell, with regard to what fall might        15   and lower back conditions was reasonable,
16   connote.                                             16   compassionate, and well within the community
17       Q. Counsel asked you about the September 2016    17   standard of care, correct?
18   physical therapy consult on Page 9 of your report,   18      A. Yes.
19   if I could direct you to that.                       19      Q. 5, I am of the opinion that it was not
20       A. Yes.                                          20   clinically indicated for plaintiff to use crutches
21       Q. Second sentence during this evaluation,       21   after October 22, 2014, correct?
22   can you just read that for us?                       22      A. Yes.
23       A. Which paragraph?                              23      Q. 6, I am of the opinion that Dr. Obaisi's
24       Q. On September 28, 2016, plaintiff              24   decision to discontinue Mr. Coleman's crutches on


                                                                                11 (Pages 38 to 41)
                                                                                                  312.345.1500
                                                                                                  847.551.3460
 Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 12 of 20 PageID #:662

                                   Chadwick Prodromos, M.D.
                                Michael Coleman v. Ghaliah Obaisi
                                             Page 42                                                      Page 44
 1   October 22, 2014, was reasonable and well within       1   STATE OF ILLINOIS )
 2   the community standard of care, correct?                                 ) SS:
 3      A. Yes.                                             2   COUNTY OF COOK )
 4      Q. 7, I am of the opinion that not having           3          I, ANGELA M. INGHAM, a Notary Public
 5   crutches was not the cause of Mr. Coleman's            4   within and for the County of Cook, State of
 6   purported November 2014 fall down the stairs,          5   Illinois, and a Certified Shorthand Reporter of
 7   correct?                                               6   said state, do hereby certify that heretofore,
 8                                                          7   to-wit, on the 20th day of December, 2018,
        A. Correct.
                                                            8   CHADWICK C. PRODROMOS, M.D., personally appeared
 9      Q. All of those opinions, Doctor, are to a
                                                            9   before me at 1714 Milwaukee Avenue, in the City of
10   reasonable degree of medical certainty, correct?      10   Glenview, in the County of Cook and State of
11      A. Yes.                                            11   Illinois, a witness in a certain cause now pending
12      Q. The basis is your review of the                 12   and undetermined in the United States District
13   aforementioned records in your report, pleadings,     13   Court, Northern District of Illinois, Eastern
14   as well as your education, experience, training,      14   Division, wherein Michael Coleman is the plaintiff
15   and knowledge, correct?                               15   and Ghaliah Obaisi, Executor of the Estate of Saleh
16      A. Yes.                                            16   Obaisi, M.D., is the defendant.
17      Q. And you hold those opinions as you sit          17          I further certify that the said witness
18   here today, correct?                                  18   was first duly sworn to testify the truth, the
19      A. Yes.                                            19   whole and nothing but the truth in the cause
20      Q. Any of the additional information that          20   aforesaid; that the testimony then given by said
21   counsel talked to you about today regarding records   21   witness was reported stenographically by me, in the
22   that -- or the treatment since the records that you   22   presence of said witness, and afterwards reduced to
23   reviewed has not changed any of the opinions we       23   typewriting by Computer-Aided Transcription, and
24   just discussed, correct?                              24   the foregoing is a true and correct transcript of


                                             Page 43                                                      Page 45
 1      A. Correct.                                         1    the testimony so given by said witness as
 2      Q. Nothing further. Thank you, Doctor.              2    aforesaid.
 3      MR. FORMELLER: Signature?                           3          I further certify that the signature of
 4      MR. MARUNA: Waive.                                  4    the witness to the foregoing deposition was waived
 5      MS. REPORTER: Are you going to order the            5    by agreement of counsel for the respective parties;
 6   transcript?                                            6    and that I am not counsel for nor in any way
 7      MR. FORMELLER: Let's hold on, see what the          7    related to any of the parties to this suit, nor am
 8   judge does. Let's hold off on it.                      8    I any way interested in the outcome thereof.
 9           FURTHER DEPONENT SAITH NOT                     9          In witness whereof, I have hereunto set my
10                                                         10    hand this 15th day of May, 2019.
11                                                         11
                                                           12
12
13                                                                        Notary Public, Cook County, Illinois
                                                           13             C.S.R. License No. 084-002984
14                                                         14
15                                                         15
16                                                         16
17                                                         17
18                                                         18
19                                                         19
20                                                         20
21                                                         21
22                                                         22
23                                                         23
24                                                         24


                                                                                 12 (Pages 42 to 45)
                                                                                                   312.345.1500
                                                                                                   847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 13 of 20 PageID #:662

                          Chadwick Prodromos, M.D.
                      Michael Coleman v. Ghaliah Obaisi
                                                                                     Page 1

          A          answers 37:15        31:19             19:5 26:12,14     clinically 41:20
  able 28:23         anti-inflamma...   Basically 25:19   CASSIDAY 2:8        close 5:1
  above-entitled       33:8             basing 32:20      caught 22:19        Coleman 1:3
    1:11             apparently 26:4    basis 36:24       cause 1:11 17:18      4:13 6:15 10:5
  absence 17:17        40:8               42:12             42:5 44:11,19       11:23 16:14,22
    33:21            appear 11:14       Bates 9:24        causes 34:23          17:7 18:5,19
  absolute 37:20     APPEARANC...       bearing 33:22     causing 13:22         21:8,17,23
    37:21              2:1              beg 38:4          Center 10:2,9         22:12 26:22,24
  absolutely 31:23   appeared 15:17     began 9:14          38:21               27:10 29:2,12
  accurate 4:23        44:8             begins 6:8        certain 44:11         33:18 34:2
    5:7              apply 37:22        behalf 2:6,11 8:5 certainly 5:4         35:14 36:4
  acronym 33:5       appointment          8:21,23           16:11 25:4          38:6 40:6
  activities 22:6      23:21            believe 10:7        33:3 37:16          44:14
  actual 18:12       appropriate        better 28:1 33:1  certainty 14:20     Coleman's 5:22
  acute 22:15          21:3               37:13             42:10               17:18 18:9
  Adams 2:8          appropriately      bit 37:13         Certified 1:14        20:24 25:15
  add 35:14            15:14            bottom 29:17        44:5                41:14,24 42:5
  addition 12:13     argue 34:19        break 11:10       certify 44:6,17     combines 15:4
    33:11            arthroscopy        broad 31:19         45:3              come 8:16
  additional 6:3       30:19            broadly 25:3      Chadwick 1:10       coming 22:14
    42:20            asked 7:3 11:19    brought 22:12       4:2,9 44:8          39:7
  addresses 14:24      38:4,18 39:17                      change 33:24        communicate
                     atrophy 33:13              C         changed 42:23         15:10
  administer
    19:15              33:17,21         C 1:10 4:2,9      check 38:9          community
  administration     attempted 35:23      44:8            Chicago 2:4,9         13:14 21:4
    24:19            attending 21:9     C.S.R 45:13         10:1                40:20 41:3,9
  advised 11:9       attentive 15:15    called 4:3        chronologic 17:2      41:16 42:2
  aforementioned     attorneys 12:11    callous 15:13,18 chronology           company 8:22
    42:13            August 25:10,13    calls 35:15 36:13   14:19,21 16:13    compassionate
  aforesaid 44:20    Avenue 1:15        capacity 20:23      16:22               13:13 15:9,16
    45:2               44:9             care 13:14 14:6 circa 30:23             15:19 40:19
  age 19:19          aware 9:3,10         15:16,22 16:8 circumstance            41:2,8,16
  ago 5:2 7:17         10:5,11 14:10      21:3,9,12,13      36:23 37:22       complained
    9:17 16:10         14:13,19,21        40:20 41:3,9      38:3                20:19
  agreement 45:5       28:24 29:11        41:17 42:2      circumstances       complaining
  alleviating 13:3     30:9             cared 15:17         23:8                20:12 26:7
  ambulatory                            carried 29:17     City 44:9           complains 37:8
                            B           cartilage 28:5    clarify 6:13 39:5   complaint 15:12
    20:22
  anesthesiologist   B 3:5              case 4:11 8:3     clarity 35:14       complaints
    31:10            back 15:3 24:9       12:16 13:21,24 clear 8:23 18:1,2      15:18 18:4,7
  Angela 1:12 44:3    26:21 33:10         18:22 25:20       20:1,6 30:22        19:13 20:9
  answer 21:11        37:7,8,11 41:8      26:19 33:22       39:12               37:4
    25:1,7 35:19      41:15               37:18           client 4:12         complete 4:23
    36:16 37:5,21    based 21:14        cases 7:9 8:13    clinic 30:24 32:4   complicated


                                                                              312.345.1500
                                                                              847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 14 of 20 PageID #:662

                          Chadwick Prodromos, M.D.
                      Michael Coleman v. Ghaliah Obaisi
                                                                                       Page 2

    34:24              32:10 34:14      D 3:1                 7:19 8:6,11,20     31:11,12 32:12
  complying 32:16      38:7,22 39:2     daily 22:6            8:23 9:13          33:10 34:1
  Computer-Ai...       40:12,21 41:3    DANIEL 2:2            10:18,22 45:4      36:14,16 37:14
    44:23              41:10,17,21      date 5:24           depositions 6:14     38:9,17 42:9
  concerning 5:22      42:2,7,8,10,15   dated 5:18          DESCRIPTION          43:2
    37:8               42:18,24 43:1    day 44:7 45:10        3:6               doctor's 16:18
  concerns 35:22       44:24            days 31:10          determine 10:14      28:13
  concluded 38:12    correctional 9:6   deceased 9:4          12:2              doctors 11:24
  conclusion 32:21     9:15 14:16       December 1:16       detrimental          18:15
  concur 30:3          22:13 38:21       9:18 44:7            24:13,20 25:15    doing 34:20
  condition 5:23     Corrections 9:23   decision 41:24        25:19 34:3        doubt 39:12
    13:12 32:19        15:23            decisions 14:15     dformeller@tr...    Dr 4:10 9:4,14
    34:4,5,6 40:19   correctly 13:15    deep 22:8             2:5                12:4 13:11
    41:1,8           cost 35:9          defendant 1:8       died 9:16            28:2,3 29:1,12
  conditions 37:10   counsel 10:11       2:11 44:16         differences          30:3,9 32:4
    41:15              13:20 24:3       defense 8:17          21:13              40:18 41:1,7
  confuse 29:19        38:18 39:17      definable 14:4,7    different 15:1       41:13,23
  connotation          42:21 45:5,6     define 34:8           20:5,10 21:13     Drive 2:3
    37:17            counselor 25:3      35:21                26:9 27:5         drug 33:8
  connote 39:16        29:14            defined 35:11,24    differently 21:8    drugs 31:22
  conscious 14:10    County 1:13        definitively 12:7   direct 28:18        due 25:2
  consideration        44:2,4,10        degenerative          39:19             duly 4:1,3 44:18
    13:3               45:12             13:12 40:18        directly 28:13      duration 26:6
  consult 39:18      couple 5:2 7:15     41:7               director 9:5
  consultation       course 29:21       degree 42:10        disclaimer 35:19           E
    4:15 5:11,17       30:3 32:17       delay 14:3,4        discontinue         E 3:1,5
    5:22 6:11        court 1:1 7:11      24:18,20 25:14       41:24             earlier 10:19
    10:20,24 12:13     7:13,15 44:13     36:8               discussed 42:24       26:15 34:21
    14:10            crutch 17:13       delayed 13:22       discussion 29:23      38:18
  contact 19:2         23:12             14:15 25:21        distress 22:15      Eastern 1:2
  continue 36:3      crutches 17:6,8     26:4 34:12         District 1:1,1        44:13
  continued 10:6       17:13,17 23:12    36:24 37:10          44:12,13          edges 34:20
  contract 9:9         23:22 24:4       delays 34:2         Division 1:2        education 42:14
  contribute 33:14     33:11,12 41:20   Department            44:14             effect 24:13,20
  contributes          41:24 42:5        9:23 15:23         doctor 4:20 5:10      25:15 34:3
    33:13            current 5:23       depend 19:17          5:17 6:8,13 7:8   efficacious 32:23
  convey 15:13         30:23 35:22       25:17                11:1,8,13         EGS 26:16
  Cook 1:13 44:2     currently 35:13    depends 25:18         12:18 14:17,24    eight 8:1
    44:4,10 45:12      36:10             31:19                16:4 18:22        either 16:3 18:20
  copy 5:11 6:24     curriculum 4:16    DEPONENT              19:12 22:10         19:11 26:6
  correct 4:17 5:7     4:21,22,24 5:5    43:9                 23:1,19 24:16       30:16 31:9
    9:6 15:6 17:19   custom 21:15       deposition 1:10       25:1 26:22        employed 9:8,9
    18:17,18,20,21                       3:7 4:10 5:13        28:2,24 29:1      endure 13:22
    24:7 30:11              D            6:16,23 7:11         29:18 30:16       engaged 8:4,10


                                                                                312.345.1500
                                                                                847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 15 of 20 PageID #:662

                           Chadwick Prodromos, M.D.
                       Michael Coleman v. Ghaliah Obaisi
                                                                                        Page 3

    8:19                27:3              formal 16:17          28:11 34:22      hold 42:17 43:7
  engagement 8:3      extremity 19:11     FORMELLER             35:20 36:24,24    43:8
    12:16                                   2:2 3:3 4:6         44:20 45:1       holding 24:5
  engagements                 F             5:16 6:19 7:1,5   gives 39:14        honestly 10:12
    8:20              F 2:7                 7:21,22 9:19      giving 7:10        hour 1:16
  epidurals 31:21     fabricated 18:7       11:6,12 13:8      Glenview 1:15      hurting 37:1
  essentially 9:22       18:9               14:22 16:20         44:10            hypothesize 25:5
  Estate 1:7 44:15    facility 22:13        22:23 23:3,5,7    gluteus 28:4        25:20
  evaluate 27:7       fact 9:12 35:5,6      24:1 25:8         go 11:9 12:1       hypothetical
    28:21             fall 17:18,22         29:10 30:1          24:2,4,9 38:10    19:12 24:14,24
  evaluation 39:21       18:1 22:21         34:9 36:1,14      goes 28:7           25:4 26:21
    40:3 41:14           23:9 39:7,11       36:20 38:12       going 4:19,21      Hypothetically
  events 14:11           39:13,15 42:6      43:3,7              5:10 9:12 12:1    24:16
  evidence 33:17      falling 33:14       former 4:18           16:16 23:1
  exactly 8:8 21:12   familiar 38:20      foundation            26:21 33:24              I
    27:1              feel 37:13            14:17 22:17         38:9 43:5       identification
  exam 19:4,17,18     fell 22:15 23:11      35:15             great 20:9 27:11    5:15 6:18
    20:7,15              23:23            four 8:1 12:19      greater 28:8      ignoring 15:19
  examination 3:2     fever 20:10           14:23             guess 40:8        Illinois 1:1,13,15
    4:5 19:10,14      fill 32:3           fourth 15:3                             2:4,9 9:23 10:1
    19:21 35:13       finally 37:6        front 5:9                   H           10:8 32:5 36:3
    38:13,14          firm 12:11          full 4:7            H 3:5               44:1,5,11,13
  examined 4:4        first 4:3 5:4 6:7   function 35:2       habitus 19:20       45:12
  example 25:9           12:19 13:9       further 5:21        half 9:15 25:14   images 18:12,16
    27:16,24 34:12       14:23 15:1         43:2,9 44:17      hand 4:21 45:10 impact 26:6
  Executor 1:6           16:3 19:1,2        45:3              hands 20:22       important 13:3
    44:15                44:18                                handwritten       improvement
  exhibit 3:7 4:19    five 6:9                    G             16:19,21          32:18 33:3
    4:20 5:10,14      flavor 20:15        gait 22:5           happened 17:24 incarcerated
    6:17 12:15        Floor 2:4           gender 19:19        hard 29:19          15:22 16:6
  exhibits 6:21       fluid 27:22,22      general 13:6        head 39:14        include 13:17
  expeditious         follow 28:12          26:8 28:18        healthcare 11:24    18:11 37:14
    32:12             followed 9:24         32:22 34:18         18:15           included 4:16
  experience 30:18    following 5:23        36:22 37:2        heels 39:14       Including 32:7
    42:14                17:8             generally 21:21     help 30:13 31:16 incomplete
  experienced         follows 4:4           24:3 27:17          31:17 33:4        24:24
    34:3              followup 38:16        31:7 37:15          36:18           increase 26:10
  experiencing        foregoing 44:24       38:1,1            heretofore 44:6     35:8
    36:4                 45:4             Ghaliah 1:6         hereunto 45:9     increased 34:23
  expert 7:9,13,20    Forgive 20:1          44:15             hip 15:2 28:5,10    34:23 36:10
    7:23 8:5,11,12       38:7             give 11:7 37:17       37:4,12 41:1    increasing 27:18
    8:14,19           forgiveness 38:5      37:20               41:14             27:18 35:9
  extent 13:2         form 13:5 16:16     given 8:11,19       history 18:5 19:4 indicated 41:20
    19:18,18 26:6        24:23 36:12        18:5 19:7           19:7,19         indicates 5:19


                                                                                 312.345.1500
                                                                                 847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 16 of 20 PageID #:662

                          Chadwick Prodromos, M.D.
                      Michael Coleman v. Ghaliah Obaisi
                                                                                 Page 4

  individual 15:22    32:22 35:11,17   long 7:16          27:21            Michael 1:3 4:12
  individuals 16:6    37:19            look 6:21 7:3     materials 6:8      6:14 44:14
  information 5:4    knee 13:12 15:2     12:18 23:6,14    12:15            middle 32:14
    42:20             17:8,9 19:10       28:1 33:19      matter 38:1       Milwaukee 1:15
  Ingham 1:12         19:13 20:13,19   looked 6:3,23     Matthew 28:2       44:9
    44:3              23:10 28:5,8       20:8             29:1             mind 8:16
  injections 28:8     28:10 30:19      looking 4:22      mean 7:10 14:7    minor 21:14,14
    31:9,21           33:14 34:10,11     11:4 20:18       23:14 25:19      minutes 11:7
  injury 28:6         36:4 37:1,12       28:2 30:15       31:20 34:5       mitigate 26:17
  inquiry 37:3        40:19 41:14        32:13 35:1,12    36:5 39:11        26:19
  instances 14:13    know 7:7 13:23      35:24           meaning 39:13     mitigating 31:5
  institution 9:6     20:11 21:11,14   lot 26:16 30:12   means 30:23       mitigation 22:4
    14:16 22:13       22:19,20 23:8      30:13            37:16            modalities 22:3
  instruction 22:6    23:12 25:17      low 37:11         meant 31:24       model 35:19
  intend 6:20         26:8 27:3,6,9    lower 15:3 37:7   measurable 35:2   modified 27:14
  interchangeably     27:16 29:3         37:8 41:7,15    measure 20:21     moment 18:23
    20:5              30:12,12 31:24                     medical 5:22      month 25:13,13
  interested 45:8     32:24 33:20              M          8:21,22,24 9:5    25:14
  international       34:18,19,20       M 1:12 44:3       9:9,20,22,24     months 5:2 9:17
    5:2               35:10,11,20       M.D 1:7,11 4:2,9  10:1,2,6,8       motion 20:21
  involving 4:12      36:22 37:2,19      44:8,16          11:22 14:8,14     22:2 27:18
  issue 13:21 15:1   knowledge 28:15    Malik 32:4        15:21 16:8,23     35:3
    17:3,5 33:11      28:19 42:15       management        17:3,10 18:3     MRI 18:12 28:4
    37:6                                 29:2,9,13,22     18:10 20:24      multiple 35:1
  issues 37:7                 L          30:5,10,18,23    21:6,8,16,19     muscle 22:3
  items 6:9,10       language 33:24      31:2,8,20,21     22:13 29:4        26:16 27:20
                     layman's 17:13     Marcus 28:3,3     33:17 36:2        33:13,17
          J             37:16            29:1,12 30:9     42:10
  JAMES 2:7          leaving 26:21      Marcus' 30:3     medications              N
  jmaruna@cas...     leery 35:5         mark 5:10 6:15    31:8             N 3:1
    2:10             let's 6:15 13:9    marked 4:19,20 medicine 30:23      name 4:7
  Joseph 10:2           16:3,21 19:10    5:14 6:17        31:11            names 12:1
  judge 43:8            34:10 43:7,8     12:14           medius 28:4       narcotics 31:22
  jump 40:14         LETCHER 2:2 MARUNA 2:7              meeting 5:2       narrow 13:7
  juxtaposition      License 45:13       3:3 6:24 7:2,20 memory 6:20       nature 12:24
    39:10            listed 6:9 9:21     9:18 11:4,8     meniscal 20:4      13:11 15:5
                        9:22 10:17       13:5 14:17       28:6              26:6 27:3
         K              14:9 18:11       16:16 22:17,22 meniscectomy        40:17,24 41:6
  KATHERINE          litigation 7:19     22:24 23:4,19    20:2             necessarily
    2:2              little 25:23 34:20  24:23 29:6,24 meniscus 19:23       25:22
  keep 13:6             34:21,22 37:13   34:8 35:15      mentioned 10:19   need 24:17 33:4
  Khalid 32:4           39:14            36:12,16 38:9    26:14 31:4       needed 11:9
  kind 16:10 22:9    living 22:6         38:15 43:4       33:15             14:2,2 33:12
    22:21 25:5       LLP 2:3,8          massage 22:9     met 21:3          needs 23:6
    26:11,17 32:6

                                                                           312.345.1500
                                                                           847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 17 of 20 PageID #:662

                         Chadwick Prodromos, M.D.
                     Michael Coleman v. Ghaliah Obaisi
                                                                                    Page 5

  never 16:5 18:19 obligation 15:15     26:23               19:17,23 20:8    plaintiff 1:4 2:6
   31:23,23        observation         outcome 45:8         20:8,12,16,19      4:12 8:13
  nonoperative       20:18,22          outside 16:2,7       21:22 24:16        39:24 41:20
   29:2,21 30:4,4  obstacle 26:3                            25:15 27:19        44:14
  nonsteroidal     obviously 27:4              P            28:10 32:24      plaintiff's 13:12
   33:8            October 5:18,24     p.m 1:16             37:21 38:2,10      40:18 41:1,7
  Northern 1:1       32:7 41:21        page 3:2,6 5:5       39:8,12 40:11    pleadings 42:13
   44:13             42:1                5:19,20 6:6,7    patient's 13:4     please 4:8 29:16
  Nos 6:17         offer 17:4 32:3       23:20 24:2         24:21,22         point 10:14 14:1
  Notary 1:12 44:3   33:3 35:18          29:6,14,16,17    patients 15:17       17:12
   45:12           offered 7:18          29:18,20 32:12     26:15 30:18      portion 39:7
  note 28:7 30:7     32:18 40:11         32:14 33:10        35:7             position 9:16
   39:8            okay 5:12 10:5        39:18            pelvis 28:10         18:8
  noted 11:23        32:6,11 36:5,8    pages 11:1,4,13    pending 29:8       possibly 31:12
  notes 16:19,21     38:24               11:17,20           44:11            post-arthrosco...
   16:24 28:2,14   once 7:14 8:9 9:2   pain 19:13 20:13   people 12:3,6        19:23
  notice 4:11      ones 10:17            20:20 24:22        26:1,9 27:6      postsurgery
  November 22:10   opine 18:8 28:23      26:7,10,16,17      30:13              20:13
   22:12 23:16,17  opinion 13:10,10      26:20 27:19      perfectly 23:5     postsurgical
   23:21 42:6        13:18 17:4,5        29:2,9,12,22     perform 19:4         30:17
  NSAID 33:5         17:16 18:6          30:5,9,18,22     periodically       potential 32:18
  number 3:7         19:6 21:1           30:24 31:2,7,9     21:17              33:1,3
   11:24 25:11       22:11 24:7,18       31:20,20 32:4    persistent 20:13   potentially
  numbered 6:6       32:21 34:1          34:23 35:2,9     person's 35:10       32:23
   11:15 17:16       35:14,18 39:5       36:4,5,10        personally 44:8    practice 14:5
   22:11             40:16,16,23,23    painful 26:11      phrased 36:14        18:23 21:15
  numerically        41:5,5,12,19      palpation 20:20    physical 12:8        30:16 31:18
   14:7              41:23 42:4        paragraph 32:15      14:14 15:1       practitioners
                   opinions 11:2,14      32:16 39:23        19:4,14,22         11:24 18:15
          O          11:16,20 12:18    paragraphs           21:18,21 22:1    pre- 30:17
  Obaisi 1:6,7 9:4   12:20 14:24         11:15 14:23        24:10,11,17,19   preparation
   9:14 12:4         15:5,9 34:1       parameter 35:12      25:10,12,21,24     10:21
   13:11 40:18       40:14 42:9,17     parameters 35:3      26:2,9,10,23     prepare 11:19
   41:1,7 44:15      42:23             part 13:20 18:9      27:4,10 28:11      16:13,22 17:1
   44:16           opposed 20:4        particular 19:21     28:16 31:1,11    prepared 4:15
  Obaisi's 41:13   order 43:5            38:3               32:17,23 33:2      5:18 12:14,15
   41:23           orientation 17:1    parties 45:5,7       34:13 35:5,6,8   preparing 6:10
  object 16:16     orthopedic          party 8:5            35:13 36:9,23      10:7,18 16:12
  objection 13:5     18:24 19:6        passage 29:4         37:6 39:18       prescribe 27:12
   14:17,18 22:17    26:24 27:12       passed 9:16          40:7,12            27:13,13 35:6
   22:18 24:23       39:1 41:13        pathology 25:18    physicians 21:9    prescribed 17:7
   35:15 36:12     orthopedically      patient 11:10      place 17:23 23:9     21:2,7,17
  objections 24:24   25:10               13:22 18:24        25:12 39:9         25:11 26:23
   36:17           orthopedists          19:3,8,11,12     places 33:5          28:17,22


                                                                             312.345.1500
                                                                             847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 18 of 20 PageID #:662

                          Chadwick Prodromos, M.D.
                      Michael Coleman v. Ghaliah Obaisi
                                                                                    Page 6

  prescription        39:4,9 42:6       21:18 22:16       relates 37:4        29:15,24 30:2
   28:11,20          purpose 17:1       23:14 27:1        relation 12:16      32:2 34:11
  presence 10:2       21:21 26:18,18    32:20 33:16         22:11             36:4,21 37:20
   33:21 44:22        27:9            receive 10:6        relying 18:14       40:18 41:1,14
  present 34:4,5     purposes 9:13    recess 11:11        remember 7:16       41:14
  presentation 5:1    24:11             38:11               16:10 29:4
  presented 19:12    pursuant 4:11    recollection 6:22     30:14                   S
   40:1              put 28:21 39:8   recommended         repair 19:24       S 3:5
  presenting 21:22                      30:3 32:17          20:4             safer 24:4
   21:23                     Q        record 11:8 18:2    report 4:15,16     SAITH 43:9
  presents 24:17     question 10:14     22:18,22,24         5:11,17,20 6:1   Saleh 1:7 44:15
   34:6 37:7           13:5 16:17       29:5 30:15          6:7,8,11 9:21    saying 35:21
  previously 33:15     20:16 24:23      33:19               10:7,20,24         36:8
  primary 26:18        25:6 29:8,9,11 records 6:4 9:21      11:13 12:13      says 22:18 28:3
   31:3                30:8 35:20,22    9:23,24 10:2,3      14:9 16:12,18      30:2 32:16
  prior 8:3 25:18      36:12,15 37:3    10:15,16 11:22      29:6 32:13       scenario 37:24
  prison 15:24       questions 24:10    14:9,14 16:23       33:5,9,10 39:6   SCHADE 2:8
   16:2,3,5,7          38:18            17:4,10 18:4        39:18 42:13      scheduled 40:9
   38:20             quick 38:16        18:10 21:1,6      reported 18:16     second 7:16 15:2
  probably 27:1        40:15            21:17,19 32:9       44:21              38:10 39:21
  procedure 19:1     quite 36:21        33:17 36:2        Reporter 1:14        40:2
  procedures                            42:13,21,22         43:5 44:5        security 38:19
                             R                                                 38:20
   38:19,21                           recovery 24:21      reports 18:14
  Prodromos 1:10     R 2:2              25:23 26:4        requested 25:21    see 6:21,24 10:3
   4:2,9,10 5:13     rail 24:5        reduced 44:22       respect 25:2         12:22 24:5
   6:16 44:8         range 20:21 22:2 referral 29:22      respective 45:5      28:19 29:15
  prolonged 13:23      27:18            30:5,14,24        result 37:1          30:6 34:24
   25:23             read 13:9,14     referrals 41:13     resulted 36:10       43:7
  prolonging           30:7 33:23     referred 24:3       retained 9:16      seeing 18:24
   24:21               39:22 40:4       29:1,12 30:9        12:11 13:20        19:22 28:22
  protocol 19:2,22   reading 23:3       30:18 31:1,8      review 10:20         33:16
  provide 16:7         28:13 33:12      32:4                11:22 18:3,10    seen 10:15,16
   21:13 22:1        real 38:16 40:14 referring 30:22       18:11 20:24        11:23 16:6
   27:20 31:16       really 25:20       31:6,7 32:14        21:6,16 42:12      25:9 32:8 38:5
  provided 13:11       33:22 35:18    refresh 6:22        reviewed 6:1,8     sense 18:6
   15:21 40:17,24      37:20          refused 40:10,12      6:10 10:19       sent 27:16
   41:6              reason 39:12     regard 39:15          42:23            sentence 29:20
  provider 28:20     reasonable       regarding 40:6      reviewing 9:20       32:15 33:23
  providers 15:12      13:13 21:12      42:21               14:8 16:23         39:21 40:2,4
   15:15 21:13         37:23 40:19    rehabilitation      right 6:6 9:20     separate 16:13
   28:21               41:2,8,15 42:1   31:11               10:12 11:3       September
  Public 1:12 44:3     42:10          rehabilitative        13:12 15:2,2       25:13 32:15
   45:12             reasons 14:21      24:11               17:20 23:22        39:17,24 40:6
  purported 17:21      25:12          related 45:7          28:4,5,8,8       sequence 14:11
                     recall 17:9,14

                                                                             312.345.1500
                                                                             847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 19 of 20 PageID #:662

                          Chadwick Prodromos, M.D.
                      Michael Coleman v. Ghaliah Obaisi
                                                                                        Page 7

  served 7:8 8:12    stamps 9:24           25:4 31:12         39:15                23:20,23 26:3
  set 45:9           standard 13:14      sure 7:14 8:8,17   ten 7:24 8:11          26:12 29:7
  sets 9:22            14:6 21:3           10:13 17:22,24   tend 11:9              31:14 32:8
  seven 8:1 11:15      40:20 41:3,9        23:4 31:24       tends 26:10            34:19 36:23
  short 11:10,11       41:17 42:2          34:10 38:8       tenor 15:11            37:9,15,23
    38:11            standpoint 39:1       40:5             tenure 9:14          third 15:3
  Shorthand 1:14     stands 33:8         surgeon 18:24      term 14:4 17:14      thought 15:19
    44:5             start 24:14 34:10     19:7             terms 14:11            21:12 35:17
  show 22:22 23:1    state 1:13,14 4:7   surgeons 26:24       37:16              three 9:22
  shows 28:4           9:12 11:1 33:9      27:12            test 6:20            time 7:16 8:4
  signature 43:3       36:3 44:1,4,6     surgery 16:9       testified 4:4 32:8     10:7 17:7,12
    45:3               44:10               17:8 19:23       testify 44:18          19:1 22:16
  significant 26:3   stated 11:16        surgical 41:13     testifying 7:9,10      23:13
  similarly 26:5     statement 32:22     sword 26:1,13        7:11               times 7:15,18
  sir 4:7 34:17      States 1:1 44:12    sworn 4:1,4        testimony 39:6         8:12,18
  sit 37:23 42:17    Stateville 9:5,14     44:18              44:20 45:1         timing 12:20,22
  situation 25:5       38:21             symptom 31:5       text 6:7               12:24 13:2,10
  skipping 32:11     stating 22:14       symptomology       thank 7:21 16:4        13:17 14:11
  small 28:4         status 35:11,22       18:4               43:2                 15:5 38:24
  somebody 27:17       35:24 36:5        symptoms 13:4      therapist 22:8         40:17,24 41:6
    31:6,7           stenographica...      18:7 21:23         26:15 27:15,17       41:12
  someplace 23:16      44:21               22:4 25:16,17      27:20              tissue 22:8
  somewhat 15:13     stimulation 22:4    system 9:15        therapists 12:9      to-wit 44:7
  sore 26:1            26:16 27:21         15:12            therapy 14:15        today 4:10 8:23
  sorry 7:1 22:23    Street 2:8                               21:18,22 22:1        10:19,22 34:7
  sort 15:4          strength 25:23               T           24:10,11,17,19       34:15 37:1
  South 2:3            27:18 34:22,23    T 3:5                25:11,12,21,24       42:18,21
  specialist 31:9      35:3,8            tailored 19:18       26:2,10,11,18      told 10:12 28:9
  specific 27:8      strengthening         20:7               26:19,23 27:4        28:11
    28:22 30:14        22:1 34:21        take 19:4,5 29:3     27:10 28:11,16     top 29:18,20,24
  specifically       stretching 22:2     taken 1:11 4:11      31:2 32:17,23        30:2
    10:21 17:2       strike 24:14          6:15 11:11         33:2 34:13         total 7:24
  specify 30:22      subjective 39:7       17:14 38:11        35:6,7,8 36:9      tough 25:6
  speculation        Substantial 19:9    talk 19:10 23:20     36:23 37:10        training 22:5
    35:16 36:13      suffering 13:23     talked 42:21         39:18 40:7,11        42:14
  speed 23:19        suit 45:7           talking 13:20        40:12              transcript 43:6
  spoken 12:2,4,5    Suite 2:9             16:17,18 30:21 thereof 45:8             44:24
    12:5,8,10        summarized            35:10            thing 22:9 31:3      Transcription
    18:19              40:5              tear 28:4            32:6                 44:23
  SS 44:1            summary 11:1        techniques 22:7 things 19:16            treat 27:7 28:21
  St 10:2              11:14 23:3        tell 4:22 7:24 8:8   30:13 31:4         treated 38:5
  stairs 22:14       summed 15:20          8:17 12:6          35:1 37:11         treater 7:15,20
    23:10 24:4       support 24:5          14:20 20:14      think 7:13 9:2       treatment 5:23
    39:13 42:6       suppose 10:11         23:18 25:24        14:1,7 23:15         10:6 13:2,11


                                                                                 312.345.1500
                                                                                 847.551.3460
Case: 1:16-cv-04917 Document #: 91-2 Filed: 07/03/19 Page 20 of 20 PageID #:662

                          Chadwick Prodromos, M.D.
                      Michael Coleman v. Ghaliah Obaisi
                                                                                     Page 8

    13:21 14:14      undetermined       39:12                     X         2018 1:16 5:19
    16:13,22 17:9     44:12            way 10:10 23:11     X 3:1,5           8:9 32:7 34:7
    21:2,8 25:18     undue 14:3,4       28:10 31:16        X-ray 18:12       44:7
    29:21 30:4,4     United 1:1 44:12   34:18 39:14        X-rays 19:5 28:9 2019 45:10
    32:5 34:2,12     University 10:1    45:6,8                              20th 44:7
    36:9 39:1         10:8 32:5 36:3   ways 21:14,14               Y        22 41:21 42:1
    40:10,17,24      unnecessary       we'll 38:10,17      year 28:12       222 2:8
    41:6 42:22        13:23             40:15              years 16:10      22nd 2:4
  trend 35:4         unreasonable      we're 30:21         yesterday 6:1    233 2:3
  TRESSLER 2:3        31:14             37:19                               28 32:15 39:24
  tried 30:13        up-to-date 4:23   we've 12:14                 Z        28th 40:6
    37:24            use 9:13 12:19    wear 28:5           zero 7:14        2900 2:9
  trochanter 28:9     15:4 17:5,8,13   West 2:8
                                                                  0                   3
  true 25:6 26:22     19:2 22:8        Wexford 8:21,22
    44:24             24:10 26:15       8:24 9:9 10:11     084-002984         3 3:9 6:17 41:5
  truth 44:18,19      33:4 37:24       whereof 45:9         45:13             312.627.4000 2:5
  try 26:17 31:12     39:4,10 41:20    willing 23:5                           312.739.3213
                                                                   1
    31:14            useful 26:12      wish 15:13                               2:10
                                                           1 3:8 4:19,20      38 3:3
  trying 13:24                         witness 4:1,3 7:3
                             V                               13:9 40:16
    15:10 29:19                         8:5,12 11:7
                     vague 13:6                            1:16-CV-4917               4
    31:16 32:12                         14:19 22:19
                       16:17                                 1:5              4 3:3,8,9 6:17
    36:18,22 37:19                      23:22 25:2
                     value 19:7                            1:32 1:16            28:3 41:12
    37:22                               29:8 35:17
                     variability 21:24                     10 29:18,20
  twenty 16:9                           36:18 44:11,17                                5
                       27:11                               103 20:11
  twice 8:9                             44:21,22 45:1                         5 3:8 41:19
                     variable 27:23                        10th 23:17
  two 6:14,21 11:1                      45:4,9
                     versus 7:4 39:14 word 15:5,8          12 11:4,13 33:10
    11:7,17,20                                                                        6
                     view 19:5                             13 5:20 11:5,13
  two-edged 26:1                        17:21 22:20                           6 3:9,9 23:20
                     virtually 31:23                       15th 45:10
    26:13                               29:3 37:24                              24:2 41:23
                     vitae 4:16,21,22                      1714 1:15 44:9
  types 21:22 27:5                      39:4,8,11                             60606 2:4,9
                       4:24 5:5                            19th 5:18
  typewriting                          worded 25:3
    44:23            vs 1:5            words 12:19                 2                 7
  typical 19:1,14                       37:15              2 3:8 5:10,14 6:6 7 17:5,16 22:11
                             W
  typically 30:23                      work 5:21 27:17       40:23             39:5 42:4
                     Wacker 2:3        worries 7:2
                     Waive 43:4                            20 1:16
          U                            worse 26:2 34:15                              8
                     waived 45:4                           2012 9:15
  ultrasound 22:3                       37:10
                     walls 16:7                            2014 17:18                9
    26:17 27:21                        worsen 33:13
                     want 6:13 13:6                          22:10,12 23:17 9 29:6,14,16,17
    37:12                              worst 25:20
                       20:14 22:22,24 wouldn't 28:23         41:21 42:1,6      32:12 39:18
  understand
                       39:5 40:9,14                        2015 25:10
    37:15                               33:22 37:2,22
                     wanted 20:6                           2016 28:3 32:15
  understanding                         38:1
                       25:20                                 39:17,24
    4:14 13:19                         written 33:7
                     warranted 24:18                       2017 9:18 28:24
    23:11 28:16
                     wasn't 18:1                             29:13


                                                                              312.345.1500
                                                                              847.551.3460
